Title: Thomas Jefferson’s Bill to Establish a University, [between 19 November and 14 December 1818]
From: Jefferson, Thomas,Virginia General Assembly
To: 


            
               between 19 Nov. and 14 Dec. 1818
            
            A Bill for the establishment of an University.   
            Be it declared by the General assembly of Virginia that the conveyance of the lands and other property appurtaining to the Central college in the county of Albemarle which has been executed by the Proctor thereof under authority of the subscribers and founders, to the President and Directors of the literary fund, is hereby accepted, for the uses and on the conditions in the sd deed of conveyance expressed.
            And be it enacted that there shall be established on the site provided for the sd College, an University, to be called ‘the University of Virginia’; that it shall be under the government of [7.] visitors to be appointed forthwith by the Governor with the advice of council, notifying thereof the persons so appointed, and prescribing to them a day for their first meeting at the sd University, with supplementory instructions for procuring a meeting subsequently, in the event of failure at the time first appointed.
            The sd Visitors, or so many of them as, being a majority, shall attend, shall appoint a Rector of their own body to preside at their meetings, and a Secretary to record attest and preserve their proceedings, and shall proceed to examine into the state of the property conveyed as aforesd, shall make an inventory of the same, specifying the items whereof it consists, shall notice the buildings and other improvements already made, and those which are in progress, shall take measures for their completion, and for the addition of such others from time to time as may be necessary.
            In the sd University shall be taught the Latin, Greek & Hebrew languages, French, Spanish, Italian, German & Anglo-Saxon, the different branches of Mathematics pure and Physical, Natural philosophy, the principles of Agriculture, Chemistry, mineralogy including Geology, Botany, Zoology, Anatomy, Medecine, Civil government, Political economy, the Law of Nature and Nations, Municipal law, history, Ideology, general grammar, Ethics, Rhetoric and Belles lettres, which branches of science shall be so distributed, and under so many Professors, not exceeding ten, as the Visitors shall think most proper and expedient.
            Each Professor shall be allowed the use of the apartments & accomodations provided for him, and those first employed such standing salary as the visitors shall think proper and sufficient, and their successors such standing salary, not exceeding [1000] Dollars, as the Visitors shall think proper and sufficient; to be with such tuition fees from each student as the visitors shall from time to time establish.
            The sd Visitors shall be charged with the erection, preservation and repair of the buildings, the care of the grounds and appurtenances and of the interests of the University generally: they shall have power to appoint a Burser, employ a Proctor and all other necessary agents; to appoint and remove Professors, two thirds of the whole number of Visitors voting for the removal: to prescribe their duties & the course of education, in conformity with the law: to establish rules for the government & discipline of the students, not contrary to the laws of the land; to regulate the tuition fees, and the rent of the dormitories occupied; to prescribe and controul the duties and proceedings of all officers, servants and others, with respect to the buildings, lands, appurtenances & other property and interests of the University; to draw from the literary fund such monies as are by law charged on it for this institution; and, in general, to direct and do all matters and things which, not being inconsistent with the laws of the land, to them shall seem most expedient for promoting the purposes of the sd institution; which several functions they shall be free to exercise in the form of bye-laws, rules, resolutions, orders, instructions, or otherwise as they shall deem proper.
            They shall have two stated meetings in the year, to wit, on the first Mondays of April and October, and occasional meetings at such other times as they shall appoint, or on a special call, with such notice as themselves shall prescribe by a general rule; which meetings shall be at the University; a majority of them constituting a Quorum for business; and on the death, resignation of a member, or failure to act for the space of one year, or on his removal out of the Commonwealth, or by the Governor with advice of Council, the Governor with like advice shall appoint a successor.
            The sd Rector and Visitors shall be a body corporate, under the style and title of the Rector and Visitors of the University of Virginia, with the right, as such, to use a common seal; they shall have capacity to plead & be impleaded in all courts of justice, and in all cases interesting to the University, which may be the subjects of legal cognisance & jurisdiction; which pleas shall not abate by the determination of their office, but shall stand revived in the name of their successors; and they shall be capable in law, and in trust for the University, of recieving subscriptions and donations real and personal, as well from bodies corporate, or persons associated, as from private individuals.
            And the sd Rector and Visitors shall at all times conform to such laws as the legislature may from time to time think proper to enact for their government; and the sd University shall, in all things, and at all times, be subject to the controul of the legislature.
            The sd board of Visitors, or some one or more members thereof by nomination of the board shall, once in every year at least visit the sd University, enquire into the proceedings and practices thereat, examine the progress of the students, and give to those who excel in any branch of science there taught such honorary marks and testimonies of approbation as may encorage & excite to industry and emulation.
            On every 29th day of February, or, if that be Sunday, then on the next or earliest day thereafter on which a meeting can be effected, the Governor & council shall be in session, and shall appoint Visitors of the sd University, either the same or others, at their discretion, to serve until the 29th day of February next ensuing, duly and timely notifying to them their appointment, & prescribing a day for their first meeting at the University; after which their meetings shall be stated and occasional shall be as herein before provided.
            Provided that nothing in this act contained shall suspend the proceedings of the Visitors of the sd Central College of Albemarle; but, for the purpose of expediting the objects of the sd institution, they shall be authorised, under the controul of the Governor & council, to continue the exercise of their functions, and fulfill those of their successors until the first actual meeting of their sd successors.
          